61 N.Y.2d 703 (1984)
Jacob M. Lehman et al., Appellants,
v.
Shlomo Piontkowski, Respondent.
Court of Appeals of the State of New York.
Argued December 15, 1983.
Decided January 10, 1984.
Abner P. Slatt for appellants.
Eugene L. Wishod and Joseph H. Wishod for respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE.
Order affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (93 AD2d 809). We would only note that the expulsion of defendant as a director may not have been improper.